COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ali Yazdchi v. Wells Fargo

Appellate case number:      01-15-00381-CV

Trial court case number:    2014-23577

Trial court:                215th District Court of Harris County

       By our order dated October 13, 2015, we stated that appellant’s brief will be due
30 days after the trial court clerk filed a supplemental clerk’s record. See TEX. R. APP. P.
34.5(c). On November 11, 2015, the trial court clerk filed the supplemental clerk’s
record.
        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of
this order. See TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Date: November 13, 2015